Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9th March 2021 has been entered. Claims 2-12 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 21st December 2020.
Claim Objections
Claim 8 is objected to because of the following informalities: in claim 8, line 1 “helicopter)” should read “helicopter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eglin et al. (US 2012/0153072 A1) in view of Brody et al. (US 2009/0159740 A1) and Groome (US 4,230,036).
Regarding claims 2, 11 and 12, Eglin et al. ‘072 (figure 1) teaches a hybrid helicopter (1) having a longitudinal direction (X) extending from the front of the hybrid helicopter (1) towards the rear of the hybrid helicopter (1), an elevation direction (Z) extending upwards perpendicularly to the longitudinal direction (X), and a transverse direction (Y) extending from the left towards the right of the hybrid helicopter (1), perpendicularly to the longitudinal and elevation directions (X, Z) as shown in the annotated figure below, the hybrid helicopter comprising: a fuselage (2) (Para 0082); a main rotor (10) rotatable about a center of rotation (Para 0082) as shown in the annotated figure below; two wings (8) situated on either side of the fuselage (2) relative to a front-to-rear plane (XZ) formed by the longitudinal direction (X) and the elevation direction (Z) (Para 0083); two propulsion propellers (6) situated transversely on either side of the front-to-rear plane (XZ) of the hybrid helicopter (1), one of the propulsion propellers (6) being arranged on either side of each wing (8) (Para 0084), and a power plant (5) driving the main rotor (10) and each propulsion propeller (6) in rotation (Para 0082), wherein each propulsion propeller (6) is offset longitudinally relative to the center of rotation (as shown in the figure below) of the main rotor (10), and wherein the propulsion propellers (6) are arranged in front of the main rotor along the longitudinal direction (X).

    PNG
    media_image1.png
    465
    718
    media_image1.png
    Greyscale

However, Eglin et al. ‘072 is silent about each propulsion propeller having a thrust axis (Pd, Pg) along which a thrust force (Fd, Fg) is generated while the propulsion propeller is rotating and the thrust axis (Pd, Pg) of each propulsion propeller inclined relative to the longitudinal direction (X), with thrust force (Fd, Fg) generated by each propulsion propeller while rotating comprising a longitudinal component and a transverse component, and the longitudinal component and transverse component of the thrust force (Fd, Fg) of each propulsion propeller act during hovering flight of the hybrid helicopter to generate a respective moment (MStat) balancing a yaw torque (CR) of the hybrid helicopter 
Brody et al. ‘740 teaches (figures 6a-6c) thrust axes (48, 50) of the ducted fans or propulsion propellers (28, 30) if desired to be not parallel to the aircraft centerline or the longitudinal direction (46) (Para 0040; the thrust axes which acts from the centerlines of the ducted fans, can either point (converge) towards the front or the rear of the hybrid helicopter 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eglin et al. ‘072 to incorporate the teaching of Brody et al. ‘740 to incline/converge the thrust axes along which the thrust force is generated by propulsion propeller while rotating to comprise a longitudinal component and a transverse component.  Doing so would give additional yaw force or reduce the yaw force, as desired (Brody et al. ‘740, Para 0040). One of ordinary skill in the art would also recognize that doing so would increase the value of the moment generated and reduce power consumed by the propulsion propellers of a hybrid helicopter during hovering flight and flight at low speeds of advance.
Eglin et al. ‘072 is silent about the moment of force or moment, as claimed. However, Groome ‘036 teaches rotational force moments (Force X Distance) (Col. 9 Line 21-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used longitudinal components and transverse components of thrust forces arising from the two propulsion propellers inclined in relative to the longitudinal direction (X) and their respective perpendicular distances from the center of rotation of the main rotor from modified Eglin et al. ‘072 and incorporated the teaching of Groome ‘036 regarding moment to calculate the moment generated by the thrust forces of two propulsion propellers using the equation as claimed. One of ordinary skill in the art would recognize that doing so would determine the thrust forces required from propulsion propellers to hover a hybrid helicopter.
It is noted that “in such a manner that the longitudinal component and the transverse component of the thrust force (Fd, Fg) of each propulsion propeller act during hovering flight of the hybrid helicopter to generate a respective moment (Mstat) balancing a yaw torque (CR) of the hybrid helicopter” is a recitation of functional language where modified Eglin et al. ‘072 is capable of the claimed function. The thrust force of each propulsion propeller of modified Eglin et al. ‘072 generates the longitudinal component and the transverse component which act during hovering flight of the hybrid helicopter to generate a respective moment balancing a yaw torque of the hybrid helicopter. Eglin et al. ‘072 teaches (figure 1) the hybrid helicopter (1) propelled by two propulsion propellers (6), one of the propulsive propellers (6) being located at each of the ends of the wing (3) (Para 0084). Brody et al. ‘740  teaches pointing the two ducted fans outside of parallel to give additional yaw force or inward towards the aircraft CG to reduce the yaw force  (Para 0040). Thus, the modified Eglin et al. ‘072 teaches the same structure as claimed and therefore would be capable of the claimed function.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 3, modified Eglin et al. ‘072 teaches a hybrid helicopter as discussed above in claim 2. However, Eglin et al. ‘072 does not teach that the angles between the longitudinal direction (X) and the thrust axis of each propulsion propeller are identical. 
Brody et al. ‘740 teaches the angles made by the two ducted fans should be the same with respect to the aircraft centerline (Para 0040). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eglin et al. ‘072 to incorporate the teaching of Brody et al. ‘740 to make the angles between the longitudinal direction and the thrust axis of each propulsion propeller identical. One of ordinary skill in the art would recognize that doing so would balance the hybrid helicopter.	
Regarding claim 4, modified Eglin et al. ‘072 teaches a hybrid helicopter as discussed above in claim 1. However, Eglin et al. ‘072 does not teach the propulsion propellers are arranged behind the main rotor along the longitudinal direction (X), and the thrust axes of the propulsion propellers converge towards the rear of the hybrid helicopter. 
Brody et al. ‘740 teaches (figure 1) the propulsion propellers arranged behind the main rotor along the longitudinal direction (X). Brody et al. ‘740 further teaches if desired, the ducted fans can have centerlines that are not parallel to the aircraft centerline (Para 0040) i.e. the thrust axes, which acts from the centerlines of the ducted fans, can either point (converge) towards the front or the rear of the hybrid helicopter forming an angle between the longitudinal direction (X) and the thrust axes of propulsion propellers. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eglin et al. ‘072 to incorporate the teaching of Brody et al. ‘740 to arrange the propulsion propellers behind the main rotor along the longitudinal direction (X), and the thrust axes of the propulsion propellers converge towards the rear of the hybrid helicopter. One of ordinary skill in the art would recognize that this would allow for the flexibility to arrange the propulsion propellers behind the main rotor along the longitudinal direction (X) and to have transverse components of thrust forces generated by the two propulsion propellers to act in the same direction to contribute during hovering of a hybrid helicopter by generating respective moment acting in the same direction and balancing a yaw torque of the hybrid helicopter.
Regarding claims 5, 6, and 10, Eglin et al. ‘072 (figure 1) teaches a hybrid helicopter (1) having a longitudinal direction (X) extending from the front of the hybrid helicopter (1) towards the rear of the hybrid helicopter (1), an elevation direction (Z) extending upwards perpendicularly to the longitudinal direction (X), and a transverse direction (Y) extending from the left towards the right of the hybrid helicopter (1), perpendicularly to the longitudinal and elevation directions (X, Z) as shown in the annotated figure below, the hybrid helicopter comprising: a fuselage (2) (Para 0082); a main rotor (10) rotatable about a center of rotation (Para 0082) as shown in the annotated figure below; two wings (8) situated on either side of the fuselage (2) relative to a front-to-rear plane (XZ) formed by the longitudinal direction (X) and the elevation direction (Z) (Para 0083); at least two propulsion propellers (6) situated transversely on either side of the front-to-rear plane (XZ) of the hybrid helicopter (1), at least one propulsion propeller (6) being arranged on either each wing (8) (Para 0084), and a power plant (5) driving the main rotor (10) and each propulsion propeller (6) in rotation (Para 0082), wherein each propulsion propeller (6) is offset longitudinally relative to the center of rotation (as shown in the figure below) of the main rotor (10), wherein the propulsion propellers (6) are arranged in front of the main rotor along the longitudinal direction (X).

    PNG
    media_image1.png
    465
    718
    media_image1.png
    Greyscale

However, Eglin et al. ‘072 is silent about each propulsion propeller having a thrust axis (Pd, Pg) along which a thrust force (Fd, Fg) is generated while the propulsion propeller is rotating and the thrust axes (Pd, Pg) of each propulsion propeller inclined relative to the longitudinal direction (X), with the thrust force (Fd, Fg) generated by each propulsion propeller while rotating comprising a longitudinal component and a transverse component which act during hovering flight of the hybrid helicopter to generate a respective moment balancing a yaw torque of the hybrid helicopter, and the thrust axes (Pd, Pg) of the propulsion propellers converge towards the front of the hybrid helicopter.
Brody et al. ‘740 teaches (figures 6a-6c) thrust axes (48, 50) of the ducted fans or propulsion propellers (28, 30) if desired to be not parallel to the aircraft centerline or the longitudinal direction (46) (Para 0040;  the thrust axes which acts from the centerlines of the ducted fans, can either point (converge) towards the front or the rear of the hybrid helicopter forming an angle between the longitudinal direction (X) and the thrust axes of propulsion propellers). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eglin et al. ‘072 to incorporate the teaching of Brody et al. ‘740 to incline/converge the thrust axis along which the thrust force is generated by propulsion propeller while rotating to comprise a longitudinal component and a transverse component.  Doing so would give additional yaw force or reduce the yaw force, as desired (Brody et al. ‘740, Para 0040). One of ordinary skill in the art would also recognize that doing so would increase the value of the moment generated and reduce power consumed by the propulsion propellers of a hybrid helicopter during hovering flight and flight at low speeds of advance.
Eglin et al. ‘072 is also it is silent about the angle between the longitudinal direction (X) and the thrust axis of the propulsion propeller lies in the range of 0° and a maximum angle defined as a function of the position of the propulsion propeller relative to the center of rotation of the main rotor.	
However, in trigonometry, angle (θ) is a function of sine, cosine or tangent. There is inherently an angle between the longitudinal direction and the thrust axis of the propulsion propeller, and thus it would inherently have the claimed “atan” relationship based on the laws of trigonometry. 
It is noted that “in such a manner that the longitudinal component and the transverse component of the thrust force (Fd, Fg) of each propulsion propeller act during hovering flight of the hybrid helicopter to generate a respective moment (Mstat) balancing a yaw torque (CR) of the hybrid helicopter” is a recitation of functional language where modified Eglin et al. ‘072 is capable of the claimed function. The thrust force of each propulsion propeller of modified Eglin et al. ‘072 generates the longitudinal component and the transverse component which act during hovering flight of the hybrid helicopter to generate a respective moment balancing a yaw torque of the hybrid helicopter. Eglin et al. ‘072 teaches (figure 1) the hybrid helicopter (1) propelled by two propulsion propellers (6), one of the propulsive propellers (6) being located at each of the ends of the wing (3) (Para 0084). Brody et al. ‘740  teaches pointing the two ducted fans outside of parallel to give additional yaw force or inward towards the aircraft CG to reduce the yaw force  (Para 0040). Thus, the modified Eglin et al. ‘072 teaches the same structure as claimed and therefore would be capable of the claimed function.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 7 and 8, modified Eglin et al. ‘072 teaches a hybrid helicopter as discussed above in claim 5 and 6 respectively. However, Eglin et al. ‘072 does not teach that the angles between the longitudinal direction (X) and the thrust axis of each propulsion propeller are identical. 
Brody et al. ‘740 teaches the angles made by the two ducted fans should be the same with respect to the aircraft centerline (Para 0040). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eglin et al. ‘072 to incorporate the teaching of Brody et al. ‘740 to make the angles between the longitudinal direction and the thrust axis of each propulsion propeller identical. One of ordinary skill in the art would recognize that doing so would balance the hybrid helicopter.
Regarding claim 9, modified Eglin et al. ‘072 teaches a hybrid helicopter as discussed above in claim 6. However, Eglin et al. ‘072 does not teach the propulsion propellers are arranged behind the main rotor along the longitudinal direction (X), and the thrust axes of the propulsion propellers converge towards the rear of the hybrid helicopter. 
Brody et al. ‘740 teaches (figure 1) the propulsion propellers arranged behind the main rotor along the longitudinal direction (X). Brody et al. ‘740 further teaches if desired, the ducted fans can have centerlines that are not parallel to the aircraft centerline (Para 0040) i.e. the thrust axes, which acts from the centerlines of the ducted fans, can either point (converge) towards the front or the rear of the hybrid helicopter forming an angle between the longitudinal direction (X) and the thrust axes of propulsion propellers. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Eglin et al. ‘072 to incorporate the teaching of Brody et al. ‘740 to arrange the propulsion propellers behind the main rotor along the longitudinal direction (X), and the thrust axes of the propulsion propellers converge towards the rear of the hybrid helicopter. One of ordinary skill in the art would recognize that this would allow for the flexibility to arrange the propulsion propellers behind the main rotor along the longitudinal direction (X) and to have transverse components of thrust forces generated by the two propulsion propellers to act in the same direction to contribute during hovering of a hybrid helicopter by generating respective moment acting in the same direction and balancing a yaw torque of the hybrid helicopter.
Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. 
Applicant argue that the aircraft according to Brody et al.  (US 2009/0159740) has two coaxial and counter-rotating main rotors, no parasitic torque is generated during the rotation of the main rotors. Therefore, according to Brody, the two propellers can be not used during a hover. However, the two propellers can allow yaw control of the aircraft, during the hover. The base reference Eglin et al. (US 2012/0153072 A1) teaches an aircraft with one main rotor which generates parasite torque during the rotation and needs to be countered during hovering of an aircraft. This counter force is generated by propellers, as needed. Also, the force breakdown of an inclined propeller into vertical and horizontal components, and not the coaxial and counter rotating main rotors, as taught by Brody et al. ‘740 is being considered to modify Eglin et al. ‘072.
Applicant argue that Brody et al. ‘740 does not disclose, teach or suggest that the two propellers can be arranged in front of the main rotors, as recited in claim 5. Eglin et al. ‘072 already teaches the arrangement of propellers in front of the main rotors and there is no need for Brody et al. ‘740 to teach or encourage to implement this limitation of the claim.
Applicant argue that Brody et al. ‘740 does not disclose, teach or suggest a maximum angle of inclination of the propellers relative to the longitudinal axis of the aircraft, nor how to determine the moment generated by the thrust forces of the two propellers. This argument has been explained in above rejection. Also, each and every structure as claimed by the applicant in claim limitations are met which are used to determine a maximum angle of inclination of the propellers relative to the longitudinal axis of the aircraft and to determine the moment generated by the thrust forces of the two propellers.
Applicant argue that Groome ‘036 describes a device equipped with two cylindrical rollers driven in rotation for compacting, for example, a web paper positioned between two rollers. Groome ‘036 describes a nip force depended upon the downward force on roll 20 transmitted by the bracket 36 that converts the linear forces of a piston rod 43 into moment. Applicant further argues that concerning the claim 2, the moment is generated by the propellers of the aircraft and not by linear forces of a piston. So Groome’s teaching does not result in realizing the limitations of claim 2. Applicant’s note regarding Groome ‘036 teaching is true but the calculation of the moment generated uses the same variables i.e., force X distance as discussed in rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/7/2021